PER CURIAM.
David Bryant appeals a final judgment which adjudicated him guilty of second degree murder and sentenced him to a 20-year term of imprisonment. Bryant contends that the circuit court erred in exceeding the 12-17 year sentence stated in the written plea agreement without first giving him an opportunity to withdraw his plea. The state properly concedes error.
Accordingly, the final judgment is reversed and this cause is remanded with directions that the trial judge either reduce Bryant’s sentence to the term agreed upon in the written plea agreement or allow Bryant an opportunity to "withdraw his plea. See Fla. R.Crim.P. 3.172(f) and (g). See also Davis v. State, 308 So.2d 27 (Fla.1975); Heidelburg v. State, 622 So.2d 573 (Fla. 2d DCA 1993).
REVERSED AND REMANDED.
ZEHMER, C.J., KAHN, J., and SHIVERS, Senior Judge, concur.